DETAILED ACTION
This communication is in response to Application No. 16/267,342 originally filed 02/04/2019. The Request for Continued Examination and Amendment presented on 08/16/2021 which provides amendments to claims 21 and 32 is hereby acknowledged. Claims 1-20 were previously cancelled. Currently claims 21-40 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al. U.S. Patent Application Publication No. 2014/0249944 A1 hereinafter Hicks in view of Chirakan et al. U.S. Patent Application Publication No. 2015/0193115 A1 hereinafter Chirakan in view of Toney et al. U.S. Patent Application Publication No. 2012/0249409 A1 hereinafter Toney and further in view of Tan et al. U.S. Patent Application Publication No. 2011/0133934 A1 hereinafter Tan.

Consider Claim 21:
	Hicks discloses a wearable, electronic device for performing courier services, comprising: (Hicks, See Abstract.)
	a scanner for decoding visual codes; (Hicks, [0094], “The tablet, specifically mobile tablet device upper receiver, is a removable mounted, wearable mobile scanner system secured through a base mount universal receiver with rotational coupling adapted to permit changing the orientation of the mobile tablet device in portrait mode or landscape mode of the mobile tablet device display screen and communicate with USB input devices, including a scanner and MSR, having a system integrated therein through a specialized universal serial bus wiring harness.”)
	a memory for storing instructions; and one or more processors communicatively connected to the scanner, the one or more processors configured to execute the instructions to perform the operations of: (Hicks, [0036], “The wearable mobile scanner system used for processing a customer sale in a retail store further preferably comprises a previously programmed electrically erasable programmable read only memory (EEPROM) controlling all actions of the USB scanner input device and the scanner trigger for activating a scan operation of an item of interest to a customer by an employee of a retail establishment.  The scan operation is adapted to cause the EEPROM of the Main PCB to communicate with one of the mobile tablet device applications; therefore, processing the scanned barcode as warranted by the functionality of the application.” See Figure 2 item 200.)
	Hicks while disclosing it was known to provide a wearable scanning device however does not appear to specifically details of detecting a scanning event based on a first signal received from a bioacoustic sensor, the first signal generated in response to a gesture input performed in proximity to a first surface, wherein the gesture input includes at least one of a bodily motion or movement, wherein the bioacoustic sensor is located on the interior surface of the electronic device to capture the bodily motion or movement, determining a function associated with the gesture input, determining a scan region associated with the scanning event based on a location and depth of the gesture input, wherein size, shape, and location of the scan region are based on the gesture input, providing a second signal to the scanner causing the scanner to decode a visual code located within the scan region, wherein the second signal is based on the determined function, and generating scan data based on a third signal received from the scanner, the third signal reflecting information obtained from the visual code.
	Chirakan however teaches that it was a technique known by those having ordinary skill in the art before the effective filing date of the invention to provide a scanning device that is capable of detecting a scanning event based on a first signal received from a … sensor, (Chirakan, [0034], “When the camera picks up, the customer's hand (or finger) and the retail process manager 104 recognizes the button being touched, the button action may be implemented.”)
(Chirakan, [0040], “The example of FIG. 5 is another example by which the retail process manager 104 can determining whether a user gesture interacts with the machine-readable image in accordance with a predetermined gesture.  Continuing the aforementioned example, the retail process manager 104 may recognize that a finger 402 on more than one (1) hand 304 may be recognized while determining 204 whether the user gesture interacts with the machine-readable image.”)
	determining a function associated with the gesture input, (Chirakan, [0037], “In an example, the retail process manager 104 may recognize or determine the predetermined gesture includes using one or more fingers 402 of the hand 304 of the user to gesture with respect to the machine-readable image.”)
	determining a scan region associated with the scanning event based on a location and depth of the gesture input, wherein size, shape, and location of the scan region are based on the gesture input, (Chirakan, [0041], “In an example, two fingers 402 come together 502 about the outside of the barcode 302 area to indicate a command.  The command may represent a selection of the product 300 associated with the barcode 302.”)
	providing a second signal to the scanner causing the scanner to decode a visual code located within the scan region, wherein the second signal is based on the determined function, and generating scan data based on a third signal received from the scanner, the third signal reflecting information obtained from the visual code. (Chirakan, [0038], “As an example, the user gestures described herein may be determined to interact with an augmented reality image of the machine readable code or with additional POS product information functions or commands that may be displayed in the augmented space which may be interacted with by the user gestures as described herein.  In one example, a user gesture or command may be determined to be for returning a previously-purchased item or product.”)
Chirakan and would have been utilized for the purpose of that a user hand gesture interacts with a machine-readable image in accordance with a predetermined gesture for implementing a predetermined retail process.  It should be understood that any number and combination of gestures may be recognized as being in accordance with a predetermined gesture.  Such gestures may be recorded or otherwise captured by one or more image capture devices.  Subsequently, the captured image(s) may be processed and analyzed for determined whether there is interaction with the machine-readable image in accordance with a predetermined gesture. (Chirakan, [0045])
	Hicks in view of Chirakan however does not explicitly suggest the sensor is a bioacoustic sensor and although Chirakan teaches to capture the bodily motion or movement does not specify wherein the bioacoustic sensor is located on the interior surface of the electronic device.
	Toney however teaches it was known by those having ordinary skill in the art before the effective filing date of the invention to utilize a type of sensor such as bioacoustic sensor. (Toney, [0048], “the one or more sensors 91, 92 may be configured as a bioacoustic sensing array to capture these signals.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to utilize a bioacoustical sensor for detecting an input and would have been utilized for the purpose of being able to classify events translate them into useful indications of user input. (Toney, [0048])
Hicks in view of Chirakan in view of Toney however does not expressly suggest that wherein the bioacoustic sensor is located on the interior surface of the electronic device to capture the bodily motion or movement.
	Tan however teaches that it was a known technique by those having ordinary skill in the art before the effective filing date of the invention to place the bioacoustics sensor directly on the skin of the arm and incorporating this into an armband and therefore teaches wherein the bioacoustic sensor is located on the interior surface of the electronic device to capture the bodily motion or movement. (Tan, [0003-0006], [0024], [0025], “In one implementation, two arrays of five sensing elements each are incorporated into the armband form factor.  When a finger 302 or other object taps the skin as generally represented in FIGS. 3-6, mechanical energy is transmitted through the body.  This is detected by the sensor set 102 (shown as one particular sensor 502 in FIG. 5 activated at some time t=2 and another particular sensor 602 in FIG. 6 activated at some time t=4).  Some energy is radiated into the air as acoustic sound waves, which may be sensed in some implementations, however, this sound energy is not used by the implementation described herein.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to utilize a bioacoustical sensor and placing it directly on the skin on the armband for the purpose of capturing the rich variety of mechanical energy/acoustic information that using one's body as an input device is desirable because it is always present, and because a human body has approximately two square meters of external surface area.  Further, proprioception, which refers to a human's sense of how his or her body is configured in three-dimensional space, allows a person to accurately interact with their body, including in an eyes-free manner. (Tan [0021])

Claim Rejections - 35 USC § 103
Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al. U.S. Patent Application Publication No. 2014/0249944 A1 in view of Chirakan et al. U.S. Patent Application Publication No. 2015/0193115 A1 in view of Toney et al. U.S. Patent Application Publication No. 2012/0249409 A1 in view of Tan et al. U.S. Patent Application Publication No. 2011/0133934 A1 as applied to claim 21 above, and further in view of Yamazaki U.S. Patent Application Publication No. 2015/0138699 A1 hereinafter Yamazaki.

Consider Claim 22:
	Hicks in view of Chirakan in view of Toney discloses the device of claim 21, however does not further disclose comprising an adjustable connector facilitating wearing the device around an upper portion of a human arm, such that the device has a substantially elliptical cross section when worn.
	Yamazaki however teaches that those having ordinary skill in the art to have an adjustable wearable device for placing on the upper arm of a person that is useful for workers in the manufacturing industry and the distribution industry, police officers, fire fighters, health workers, care workers, sales people who work with their hands when it is worn on their arms and therefore teaches an adjustable connector facilitating wearing the device around an upper portion of a human arm, such that the device has a substantially elliptical cross section when worn. (Yamazaki, [0016], [0061], “As illustrated in FIG. 1, the novel device 101 is worn on a portion of clothes 10 that overlaps with a left upper arm.  Examples of the clothes 10 include clothes with sleeves, such as a military uniform, an assault jacket, a suit jacket, a uniform, and space suits.  There is no particular limitation on how to wear the novel device, and examples of ways to wear it include sewing it on a portion of clothes that overlaps with an upper arm, attaching it with a Velcro fastener (registered trademark) or the like provided on a portion of clothes that overlaps with an upper arm, fixing it with a band, a clasp, or the like, and winding a strip-like leaf spring around an upper arm.” See also Figures 21A-B.)
	Thus, (1) the prior art contained a “base” device (i.e. a wearable device) upon which the claimed invention can be seen as an “improvement;” (2) the prior art contained a known technique that is applicable to the base device (i.e. a wearable device able to be strapped to an upper arm of person for use in a service industry  ); (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system (i.e. assisting a user in performing necessary tasks Yamazaki [0024-0025]).
	It is therefore respectfully submitted the claimed invention would have been obvious to a person of skill in the art to use the known technique as taught by Yamazaki as this technique was known and one of ordinary skill in the art would have been capable of applying this known technique to the known device that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976), In re Nilssen, 851 F.2d 1401, 7 USPQ2d 1500 (Fed. Cir. 1988). See MPEP § 2143 (D)
Consider Claim 23:
	Hicks in view of Chirakan in view of Toney in view of Tan in view of Yamazaki discloses the device of claim 22, further comprising: a speaker, (Hicks, [0007], Toney, [0032]) and a rugged casing composed substantially of rubber polymers creating a watertight seal around the scanner and the speaker. (Yamazaki, [0014], “The surface of the novel device that is exposed to the outside air is sealed with one or more films.  The film has one or more of a surface protection property, a shape-memory property, an optical property, and a gas barrier property.” [0015], “The film may have a layered structure of inorganic films or organic films.  For example, an organic resin substrate provided with a protection film with an excellent gas barrier property can be called a gas barrier film.”)

Claim Rejections - 35 USC § 103
Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al. U.S. Patent Application Publication No. 2014/0249944 A1 in view of Chirakan et al. U.S. Patent Application Publication No. 2015/0193115 A1 in view of Toney et al. U.S. Patent Application Publication No. 2012/0249409 A1 in view of Tan et al. U.S. Patent Application Publication No. 2011/0133934 A1 in view of as applied to claim 21 above, and further in view of Rosenblatt et al. U.S. Patent Application Publication No. 2009/0276547 A1 hereinafter Rosenblatt.
Consider Claim 24:
	Hicks in view of Chirakan in view of Toney in view of Tan in view of device of claim 21, although disclosing a communication network and at least one or processors however do not appear to disclose details of the communication network determining whether wherein the device further comprises a communications interface communicatively connected to the one or more processors, and wherein the operations further comprise: determining whether a communications network having a bandwidth exceeding a bandwidth threshold is currently available based on a fourth signal received from the communications interface; and providing the scan data to a computing system over the communications network via the communications interface when the communications network is available.
Rosenblatt however teaches that it was known to those having ordinary skill in the art before the effective filling date of the invention to provide a communications interface communicatively connected to the one or more processors, and wherein the operations further comprise: determining whether a communications network having a bandwidth exceeding a bandwidth threshold is currently available based on a fourth signal received from the communications interface; and providing the scan data to a computing system over the communications network via the communications interface when the communications network is available. (Rosenblatt, [0174], [0187],  [0168], “Following the device authentication of blocks 198 and 200, the personal device 122 and the working device 120 may scan for available network communication channels 160, as noted by blocks 202 and 204.  After scanning for the available network communication channels 160, the personal device 122 and the working device 120 may exchange network configuration information 206.  The network configuration information 206 may include, for example, XML messages denoting lists of network communication channels 160 accessible via the working device 120 or the personal device 122.  Among other things, the network configuration information 206 may include known authorization keys and service set identifier (SSID).  By way of example, the network configuration information 206 may include PAN interface 28 configuration information, such as a Bluetooth serial number, MAC address, and an associated password, as well as LAN interface 30 configuration information, such as a WiFi IP address, a WiFi MAC address, and a WiFi SSID.  The network configuration information 206 may be stored for use at a later time to permit the personal device 122 and the working device 120 to ascertain a higher bandwidth connection.”)
	Thus, (1) the prior art contained a “base” device (i.e. wearable device) upon which the claimed invention can be seen as an “improvement;” (2) the prior art contained a known technique that is applicable to the base device (i.e. a communication procedure ); (3) one of ordinary skill in the art would have recognized that applying the 
	It is therefore respectfully submitted the claimed invention would have been obvious to a person of skill in the art to use the known communication technique as taught by Rosenblatt as this technique was known and one of ordinary skill in the art would have been capable of applying this known technique to the known device (i.e. the wearable devices as taught by Hicks in view of Chirakan in view of Toney in view of Tan) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976), In re Nilssen, 851 F.2d 1401, 7 USPQ2d 1500 (Fed. Cir. 1988). See MPEP § 2143 (D)
Consider Claim 25:
	Hicks in view of Chirakan in view of Toney in view of Tan in view of Rosenblatt discloses the device of claim 24, wherein the operations further comprise: storing the scan data in memory when the communications network is not available; scheduling, at a future time slot, a time to determine whether the communications network is available; and determining whether the communications network is available in accordance with the scheduled time based on a fifth signal received from the communications interface. (Rosenblatt, [0168], [0187], [0174], “In a next step 220, the personal device 122 and the working device 120 may scan for available network communication channels 160, over which data may be transferred at a later time.”)

Claim Rejections - 35 USC § 103
Claims 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al. U.S. Patent Application Publication No. 2014/0249944 A1 in view of Chirakan et al. U.S. Patent Application Publication No. 2015/0193115 A1 in view of Toney et al. U.S. Patent Application Publication No. 2012/0249409 A1 in view of Tan et al. U.S. Patent Application Publication No. 2011/0133934 A1 as applied to claim 21 above, and further in view of Metois et al. U.S. Patent Application Publication No. 2013/0329013 A1 hereinafter Metois.

Consider Claim 26:
	Hicks in view of Chirakan in view of Toney in view of Tan discloses the device of claim 21, wherein the gesture input is a first gesture input and the device further comprises a depth camera for detecting object depths in a field of view communicatively connected to the one or more processors, and (Chirakan, [0018], “In an example, the functions disclosed herein may be implemented by a system having multiple image capture devices, such as a retail store system having multiple cameras.  In this example, the multiple image capture devices may capture images or video of products and user gestures relative to the products.  The captured images or video may be used for implementing processes in accordance with embodiments disclosed herein.”)
	Hicks in view of Chirakan in view of Toney in view of Tan however does not specify wherein the operations further comprise: detecting a dimensioning event based on a sixth signal received from the depth camera, the dimensioning event comprising a second gesture input different from the first gesture input; determining a first region proximate to the second gesture input based on the sixth signal received from the depth camera; determining an object associated with the first region; and determining a volume of the object.
	Metois however teaches that it was known to those having ordinary skill in the art before the effective filing date of the invention to use an imaging device for detecting  (Metois, [0108], [0114-0117], [0118], “FIG. 8 shows an exemplary output from the display of the device shown in FIGS. 7A and 7B.  The display shows the depth image acquired by the 3D, along with an overlay corresponded to outline of an object 200 of interest as determined using the techniques described here.  In some embodiments, the user may confirm the match between the overlay and the image, e.g., by pulling a trigger button, causing storage of dimension capture information for the object 200 in memory.”)
	Thus, (1) the prior art contained a “base” device (i.e. a wearable device including a depth camera) upon which the claimed invention can be seen as an “improvement;” (2) the prior art contained a known technique that is applicable to the base device (i.e. using a depth camera to generate and determine a dimension of an object within the image ); (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system (i.e. [0122] For the highly automated postal operators and courier companies, an enrollment device using the technology described herein may provide automated "front end" data collection, leveraging their existing investment in systems and technology.  For the low or non-automated strata of postal operators and courier companies, the enrollment device provides a low-cost automation solution for the capture and management of shipment related information at their counter locations, eliminating a range of paper-based processes and enabling integration with 3rd party carriers and systems.).
	It is therefore respectfully submitted the claimed invention would have been obvious to a person of skill in the art to use the know technique as taught by Metois as Hicks in view of Chirakan in view of Toney in view of Tan) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976), In re Nilssen, 851 F.2d 1401, 7 USPQ2d 1500 (Fed. Cir. 1988). See MPEP § 2143 (D)
Consider Claim 27:
	Hicks in view of Chirakan in view of Toney in view of Tan in view of Metois discloses the device of claim 26, wherein the operations further comprise: determining a location of an invisible vertex of the object not detected by the depth camera, wherein the location of the invisible vertex is based on an assumed symmetry of the object, and wherein the volume is further based on the location of the invisible vertex. (Metois, [0008], “In one aspect, a method of determining dimension information indicative of the dimensions of an object is disclosed, the method including: receiving a depth image of the object; and processing the depth information.  The processing includes: determining a region of interest (ROI) in the image corresponding to a corner of the object; generating local normal information indicative of local normals corresponding to points in the image; generating, based at least in part on the ROI and the local normal information, object face information indicative of an association of points in the image with faces of the object; and determining the dimension information based at least in part on the object face information.”)
Consider Claim 28:
	Hicks in view of Chirakan in view of Toney in view of Tan in view of Metois discloses the device of claim 26, wherein determining an object associated with the first region further comprises: applying an edge detection filter to the sixth signal received from the depth camera; determining whether the object comprises a second region adjacent to the first region based on a comparison of a depth of a pixel within the  (Metois, [0104], [0099], “In some embodiments, information determined using the conventional camera may be used to verify or refine dimension information generated using the depth camera.  For example, in some applications, a depth image may be relatively noisy.  In some such cases, once an object has been identified and dimensioned using the noisy depth image, this information may be used to identify the corresponding object in the less noisy conventional camera image (e.g., using information regarding the relative orientations of the two cameras).  Any suitable machine vision techniques (e.g., edge detection techniques) may then be applied to the object in the conventional image to provide supplementary information regarding the object (e.g., a refined or higher precision estimate of one or more of the object's dimensions).”)

Claim Rejections - 35 USC § 103
Claims 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al. U.S. Patent Application Publication No. 2014/0249944 A1 in view of Chirakan et al. U.S. Patent Application Publication No. 2015/0193115 A1 in view of Toney et al. U.S. Patent Application Publication No. 2012/0249409 A1 in view of Tan et al. U.S. Patent Application Publication No. 2011/0133934 A1 as applied to claim 21 above, and further in view of Jung et al. U.S. Patent Application Publication No. 2009/0324138 A1 hereinafter Jung.

Consider Claim 29:
	Hicks in view of Chirakan in view of Toney in view of Tan discloses the device of claim 21, however does not specify wherein the device further comprises a projector and a communications interface communicatively connected to the one or more processors, and wherein the operations further comprise: detecting a signature event 
	Jung however teaches a known technique and that it was known to those having ordinary skill in the art before the effective filing date of the invention wherein the device further comprises a projector and a communications interface communicatively connected to the one or more processors, and wherein the operations further comprise: (Jung, [0071], “In some embodiments, system 100 may include one or more sensors 156.  In some embodiments, system 100 may include one or more sensor interface modules 158.  In some embodiments, system 100 may include one or more projection control units 162.  In some embodiments, system 100 may include one or more projectors 164.  In some embodiments, system 100 may include one or more projectors 164 that are configured to project in coordination with one or more other projectors 164.  In some embodiments, system 100 may include one or more projection interface modules 160.  In some embodiments, system 100 may include one or more image capture projection surfaces 166.  In some embodiments, system 100 may be configured to communicate with one or more communications networks 128.”) 
	detecting a signature event based on a seventh signal received from the depth camera, the signature event comprising a second gesture input performed in proximity to a signature surface, the second gesture input different from the first gesture input; providing the seventh signal to the projector to project a signature interface onto the  (Jung, [0133], [0141], [0164], “For example, in some embodiments, a projection surface control unit may communicate a captured image of a receipt and signature from a checkout writing surface in the course of a consumer purchase from a merchant.”) (Jung, [0141], [0164-0165], “For example, in some embodiments, a projection surface control unit may communicate a captured image of a receipt and signature from a checkout writing surface in the course of a consumer purchase from a merchant.”)
	Thus, (1) the prior art contained a “base” device (i.e. a wearable device including a depth camera) upon which the claimed invention can be seen as an “improvement;” (2) the prior art contained a known technique that is applicable to the base device (i.e. using a depth camera to generate and determine a dimension of an object within the image ); (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system (i.e. those of skill in the art would have been aware that capturing a signature of user may facilitate and confirm any type of transaction between two parties.).
	It is therefore respectfully submitted the claimed invention would have been obvious to a person of skill in the art to use the known technique as taught by Jung as this technique was known and one of ordinary skill in the art would have been capable of applying this known technique to the known device (i.e. wearable device as taught by Hicks in view of Chirakan in view of Toney in view of Tan) that was ready for improvement and the results would have been predictable to one of ordinary skill in the  Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976), In re Nilssen, 851 F.2d 1401, 7 USPQ2d 1500 (Fed. Cir. 1988). See MPEP § 2143 (D)

Claim Rejections - 35 USC § 103
Claims 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al. U.S. Patent Application Publication No. 2014/0249944 A1 in view of Chirakan et al. U.S. Patent Application Publication No. 2015/0193115 A1 in view of Toney et al. U.S. Patent Application Publication No. 2012/0249409 A1 in view of Tan et al. U.S. Patent Application Publication No. 2011/0133934 A1 as applied to claim 21 above, and further in view of Book et al. U.S. Patent Application Publication No. 2013/0346168 A1 hereinafter Book.

Consider Claim 30:
	Hicks in view of Chirakan in view of Toney in view of Tan discloses the device of claim 21, however does not appear to discuss further comprising a GPS receiver communicatively connected to the one or more processors, and wherein the operations further comprise: receiving user credential information associated with a user, the credential information including a unique identifier for the user; determining at least one of a time restriction or a place restriction for the user based on the unique identifier; comparing a current device time and a current device location to the at least one of a time restriction or a place restriction, the current device location based on an eighth signal received from the GPS receiver; and disabling at least function of the device based on the comparison.
Book however teaches it was known to those having ordinary skill in the art before the effective filing date of the invention to provide further comprising a GPS receiver communicatively connected to the one or more processors, and wherein the operations further comprise: receiving user credential information associated with a user, the credential information including a unique identifier for the user; determining at least one of a time restriction or a place restriction for the user based on the unique identifier; comparing a current device time and a current device location to the at least one of a time restriction or a place restriction, the current device location based on an eighth signal received from the GPS receiver; and disabling at least function of the device based on the comparison. (Book, [0276] As an example, the Application Control Agent is capable of performing some or all of the following policy management functions: Send a notification to the parent if certain actions are performed, for example, the calling of a particular number; Scan email and MMS attachments and send notification to the parent regarding the attachment; Identify software running on the child's mobile phone; Enable time-of-day restrictions for software applications; Block or enable communications with certain users or groups based on time-of-day restrictions; Block or enable email and MMS attachments based on users or groups; Block or enable individual software applications from running on the child's mobile phone; Block or enable groups of software applications from running on the child's mobile phone using "blacklist" and "whitelist" methodology; Block software applications based on particular system calls or function calls; Configure and associate connections that each software application is allowed to utilize; Block the use of the mobile phone camera; Emergency lock down of mobile phone connectivity and installation activity, for example in the event of a virus or hacker attack; Backup and restoring applications and data on the mobile phone; Provides Anti-Theft and Identify Protection by locking the mobile phone, wiping the contents to prevent identity theft, and locating the phone through network triangulation and/or an internal GPS device in the mobile phone; Training mode for pre-configuring application rights during initial setup of the mobile phone; and Communication Control to block unwanted voice and text communication from specified sources.”)
a wearable device including a depth camera) upon which the claimed invention can be seen as an “improvement;” (2) the prior art contained a known technique that is applicable to the base device (i.e. identifying a device and utilizing GPS to perform time and/or place restrictions ); (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system (i.e. The policies allow the parent to monitor and control the child's mobile phone to prevent inappropriate use of the mobile phone. Book [0275]); and (4) additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (i.e. The entire reference of Book is relevant for its teachings related to access and restrictions.).
	It is therefore respectfully submitted the claimed invention would have been obvious to a person of skill in the art to use the identifying a device and utilizing GPS to perform time and/or place restrictions technique as taught by Book as this technique was known and one of ordinary skill in the art would have been capable of applying this known technique to the known device (i.e. a wearable device including a depth camera as taught by Hicks in view of Chirakan in view of Toney in view of Tan) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976), In re Nilssen, 851 F.2d 1401, 7 USPQ2d 1500 (Fed. Cir. 1988). See MPEP § 2143 (D)

Claim Rejections - 35 USC § 103
Claims 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al. U.S. Patent Application Publication No. 2014/0249944 A1 in view of Chirakan et al. U.S. Patent Application Publication No. 2015/0193115 A1 in view of Toney et al. U.S. Patent Application Publication No. 2012/0249409 A1 in view of Tan et al. U.S. Patent Application Publication No. 2011/0133934 A1 as applied to claim 21 above, and further in view of Turbovich U.S. Patent Application Publication No. 2012/0223143 A1 hereinafter Turbovich.

Consider Claim 31:
	Hicks in view of Chirakan in view of Toney in view of Tan discloses the device of claim 21, however does not specify further including a battery for powering the device, and wherein the device delivers electrical power to the battery from at least one of: a vibration-powered generator for converting device movement into electrical energy; or a photoelectric surface placed on a front panel of the device.
	Turbovich however teaches that it was known to those having ordinary skill in the art before the effective filing date of the invention to have a wearable device for scanning objects and teaches a known technique of including a battery for powering the device, and wherein the device delivers electrical power to the battery from at least one of: a vibration-powered generator for converting device movement into electrical energy; or a photoelectric surface placed on a front panel of the device. (Turbovich, [0115], “In order to reduce the amount of recharging needed, a small movement based power generator may be used.  Piezoelectric elements or other inertia based systems may be used.  Likewise, other forms of energy, say those based on characteristics or conditions of the hand or other relevant body parts such as thermo-electric energy may be used.  Alternatively, a solar panel may be used, or any other form of alternative energy that may be suitable.  In general the scanner may be designed to use sources of energy available at the point of use.  The scanner may be operated by one source of energy or more than one, simultaneously or not.  The size of the battery and the frequency of recharging are thus reduced and the reader is more environmentally friendly.”)
	Thus, (1) the prior art contained a “base” device (i.e. a wearable device with a known technique of capturing a gesture of user to determine an barcode area for scanning) upon which the claimed invention can be seen as an “improvement;” (2) the prior art contained a known technique that is applicable to the base device (i.e. providing an battery to the user upon a successful barcode scan ); (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system (i.e. giving the user an audible feedback thus allowing the user to confirm a successful scan simply by hearing the audible feedback).
	It is therefore respectfully submitted the claimed invention would have been obvious to a person of skill in the art to use the audible feedback technique as taught by Turbovich as this technique was known and one of ordinary skill in the art would have been capable of applying this known technique to the known device (i.e. a wearable device with a known technique of capturing a gesture of user to determine an barcode area for scanning as taught by Hicks in view of Chirakan in view of Toney in view of Tan) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976), In re Nilssen, 851 F.2d 1401, 7 USPQ2d 1500 (Fed. Cir. 1988). See MPEP § 2143 (D)



Claim Rejections - 35 USC § 103
Claims 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al. U.S. Patent Application Publication No. 2014/0249944 A1 in view of Chirakan et al. U.S. Patent Application Publication No. 2015/0193115 A1 in view of Toney et al. U.S. Patent Application Publication No. 2012/0249409 A1 in view of Yamazaki U.S. Patent Application Publication No. 2015/0138699 A1 in view of Tan et al. U.S. Patent Application Publication No. 2011/0133934 A1.

Consider Claim 32:
	Hicks discloses a computer-implemented method for performing courier services using a wearable electronic device, the wearable electronic device comprising (Hicks, See Abstract.)
	a scanner for decoding visual codes, (Hicks, [0094], “The tablet, specifically mobile tablet device upper receiver, is a removable mounted, wearable mobile scanner system secured through a base mount universal receiver with rotational coupling adapted to permit changing the orientation of the mobile tablet device in portrait mode or landscape mode of the mobile tablet device display screen and communicate with USB input devices, including a scanner and MSR, having a system integrated therein through a specialized universal serial bus wiring harness.”)
	 the method comprising the following operations performed by one or more processors: (Hicks, [0036], “The wearable mobile scanner system used for processing a customer sale in a retail store further preferably comprises a previously programmed electrically erasable programmable read only memory (EEPROM) controlling all actions of the USB scanner input device and the scanner trigger for activating a scan operation of an item of interest to a customer by an employee of a retail establishment.  The scan operation is adapted to cause the EEPROM of the Main PCB to communicate with one of the mobile tablet device applications; therefore, processing the scanned barcode as warranted by the functionality of the application.” See Figure 2 item 200.)
	Hicks however does not specify a bioacoustic sensor for decoding gesture inputs, and a connector facilitating wearing the device around an upper portion of a human arm, such that the device has a substantially elliptical cross section when worn, detecting a scanning event based on a first signal received from the bioacoustic sensor, the first signal generated in response to a gesture input performed in proximity to a first surface, wherein the gesture input includes at least one of a bodily motion or movement, wherein bioacoustic sensor is located on the interior surface of the electronic device to capture the bodily motion or movement; determining a function associated with the gesture input; determining a scan region associated with the scanning event based on a location and depth of the gesture input, wherein size, shape, and location of the scan region are based on the gesture input; providing a second signal to the scanner causing the scanner to decode a visual code located within the scan region, wherein the second signal is based on the determined function; and generating scan data based on a third signal received from the scanner, the third signal reflecting information obtained from the visual code.
	Chirakan however teaches that it was a technique known by those having ordinary skill in the art before the effective filing date of the invention to provide a scanning device that is capable of detecting a scanning event based on a first signal received from the bioacoustic sensor, (Chirakan, [0034], “When the camera picks up, the customer's hand (or finger) and the retail process manager 104 recognizes the button being touched, the button action may be implemented.”)
(Chirakan, [0040], “The example of FIG. 5 is another example by which the retail process manager 104 can determining whether a user gesture interacts with the machine-readable image in accordance with a predetermined gesture.  Continuing the aforementioned example, the retail process manager 104 may recognize that a finger 402 on more than one (1) hand 304 may be recognized while determining 204 whether the user gesture interacts with the machine-readable image.”)
	determining a function associated with the gesture input; (Chirakan, [0037], “In an example, the retail process manager 104 may recognize or determine the predetermined gesture includes using one or more fingers 402 of the hand 304 of the user to gesture with respect to the machine-readable image.”)
	determining a scan region associated with the scanning event based on a location and depth of the gesture input, wherein size, shape, and location of the scan region are based on the gesture input; (Chirakan, [0041], “In an example, two fingers 402 come together 502 about the outside of the barcode 302 area to indicate a command.  The command may represent a selection of the product 300 associated with the barcode 302.”)
	providing a second signal to the scanner causing the scanner to decode a visual code located within the scan region, wherein the second signal is based on the determined function; and generating scan data based on a third signal received from the scanner, the third signal reflecting information obtained from the visual code. (Chirakan, [0038], “As an example, the user gestures described herein may be determined to interact with an augmented reality image of the machine readable code or with additional POS product information functions or commands that may be displayed in the augmented space which may be interacted with by the user gestures as described herein.  In one example, a user gesture or command may be determined to be for returning a previously-purchased item or product.”)
Chirakan and would have been utilized for the purpose of that a user hand gesture interacts with a machine-readable image in accordance with a predetermined gesture for implementing a predetermined retail process.  It should be understood that any number and combination of gestures may be recognized as being in accordance with a predetermined gesture.  Such gestures may be recorded or otherwise captured by one or more image capture devices.  Subsequently, the captured image(s) may be processed and analyzed for determined whether there is interaction with the machine-readable image in accordance with a predetermined gesture. (Chirakan, [0045])
	Hicks in view of Chikaran however does not explicitly suggest the sensor is a bioacoustic sensor.
	Toney however teaches it was known by those having ordinary skill in the art before the effective filing date of the invention to utilize a type of sensor such a bioacoustic sensor for decoding gesture inputs. (Toney, [0048], “the one or more sensors 91, 92 may be configured as a bioacoustic sensing array to capture these signals.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to utilize a bioacoustical sensor for detecting an input and would have been utilized for the purpose of being able to classify events translate them into useful indications of user input. (Toney, [0048])
	Hicks in view of Chikaran in view of Toney however do not specify a connector facilitating wearing the device around an upper portion of a human arm, such that the device has a substantially elliptical cross section when worn.
Yamazaki however teaches that those having ordinary skill in the art to have an adjustable wearable device for placing on the upper arm of a person that is useful for workers in the manufacturing industry and the distribution industry, police officers, fire fighters, health workers, care workers, sales people who work with their hands when it is worn on their arms and therefore teaches a connector facilitating wearing the device around an upper portion of a human arm, such that the device has a substantially elliptical cross section when worn. (Yamazaki, [0016], [0061], “As illustrated in FIG. 1, the novel device 101 is worn on a portion of clothes 10 that overlaps with a left upper arm.  Examples of the clothes 10 include clothes with sleeves, such as a military uniform, an assault jacket, a suit jacket, a uniform, and space suits.  There is no particular limitation on how to wear the novel device, and examples of ways to wear it include sewing it on a portion of clothes that overlaps with an upper arm, attaching it with a Velcro fastener (registered trademark) or the like provided on a portion of clothes that overlaps with an upper arm, fixing it with a band, a clasp, or the like, and winding a strip-like leaf spring around an upper arm.” See also Figures 21A-B.)
	Thus, (1) the prior art contained a “base” device (i.e. a wearable device) upon which the claimed invention can be seen as an “improvement;” (2) the prior art contained a known technique that is applicable to the base device (i.e. a wearable device able to be strapped to an upper arm of person for use in a service industry  ); (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system (i.e. assisting a user in performing necessary tasks Yamazaki [0024-0025],).
	It is therefore respectfully submitted the claimed invention would have been obvious to a person of skill in the art to use the known technique as taught by Yamazaki as this technique was known and one of ordinary skill in the art would have been capable of applying this known technique to the known device that was ready for  Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976), In re Nilssen, 851 F.2d 1401, 7 USPQ2d 1500 (Fed. Cir. 1988). See MPEP § 2143 (D)
	Hicks in view of Chirakan in view of Toney in view of Yamazaki however does not expressly suggest that wherein the bioacoustic sensor is located on the interior surface of the electronic device to capture the bodily motion or movement.
	Tan however teaches that it was a known technique by those having ordinary skill in the art before the effective filing date of the invention to place the bioacoustics sensor directly on the skin of the arm and incorporating this into an armband and therefore teaches wherein the bioacoustic sensor is located on the interior surface of the electronic device to capture the bodily motion or movement. (Tan, [0003-0006], [0024], [0025], “In one implementation, two arrays of five sensing elements each are incorporated into the armband form factor.  When a finger 302 or other object taps the skin as generally represented in FIGS. 3-6, mechanical energy is transmitted through the body.  This is detected by the sensor set 102 (shown as one particular sensor 502 in FIG. 5 activated at some time t=2 and another particular sensor 602 in FIG. 6 activated at some time t=4).  Some energy is radiated into the air as acoustic sound waves, which may be sensed in some implementations, however, this sound energy is not used by the implementation described herein.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to utilize a bioacoustical sensor and placing it directly on the skin on the armband for the purpose of capturing the rich variety of mechanical energy/acoustic information that using one's body as an input device is desirable because it is always present, and because a human body has approximately two square meters of external surface area.  Further, proprioception, which refers to a human's sense of how his or her body is configured in three-(Tan [0021])

Claim Rejections - 35 USC § 103
Claims 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al. U.S. Patent Application Publication No. 2014/0249944 A1 in view of Chirakan et al. U.S. Patent Application Publication No. 2015/0193115 A1 in view of Toney et al. U.S. Patent Application Publication No. 2012/0249409 A1 in view of in view of Yamazaki U.S. Patent Application Publication No. 2015/0138699 A1 in view of Tan et al. U.S. Patent Application Publication No. 2011/0133934 A1 as applied to claim 21 above, and further in view of Rosenblatt et al. U.S. Patent Application Publication No. 2009/0276547 A1 hereinafter Rosenblatt.

Consider Claim 33:
	Hicks in view of Chirakan in view of Toney in view of Yamazaki in view of Tan discloses computer-implemented method of claim 32, wherein the device further comprises a communications interface communicatively connected to the one or more processors, and wherein the operations further comprise: determining whether a communications network having a bandwidth exceeding a bandwidth threshold is currently available based on a fourth signal received from the communications interface; and providing the scan data to a computing system over the communications network via the communications interface when the communications network is available.
Rosenblatt however teaches that it was known to those having ordinary skill in the art before the effective filling date of the invention to provide a communications interface communicatively connected to the one or more processors, and wherein the operations further comprise: determining whether a communications network having a bandwidth exceeding a bandwidth threshold is currently available based on a fourth signal received from the communications interface; and providing the scan data to a computing system over the communications network via the communications interface when the communications network is available. (Rosenblatt, [0174], [0187],  [0168], “Following the device authentication of blocks 198 and 200, the personal device 122 and the working device 120 may scan for available network communication channels 160, as noted by blocks 202 and 204.  After scanning for the available network communication channels 160, the personal device 122 and the working device 120 may exchange network configuration information 206.  The network configuration information 206 may include, for example, XML messages denoting lists of network communication channels 160 accessible via the working device 120 or the personal device 122.  Among other things, the network configuration information 206 may include known authorization keys and service set identifier (SSID).  By way of example, the network configuration information 206 may include PAN interface 28 configuration information, such as a Bluetooth serial number, MAC address, and an associated password, as well as LAN interface 30 configuration information, such as a WiFi IP address, a WiFi MAC address, and a WiFi SSID.  The network configuration information 206 may be stored for use at a later time to permit the personal device 122 and the working device 120 to ascertain a higher bandwidth connection.”)
	Thus, (1) the prior art contained a “base” device (i.e. wearable device) upon which the claimed invention can be seen as an “improvement;” (2) the prior art contained a known technique that is applicable to the base device (i.e. a communication procedure ); (3) one of ordinary skill in the art would have recognized that applying the 
	It is therefore respectfully submitted the claimed invention would have been obvious to a person of skill in the art to use the known communication technique as taught by Rosenblatt as this technique was known and one of ordinary skill in the art would have been capable of applying this known technique to the known device (i.e. the wearable devices as taught by Hicks in view of Chirakan in view of Toney in view of Yamazaki in view of Tan) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976), In re Nilssen, 851 F.2d 1401, 7 USPQ2d 1500 (Fed. Cir. 1988). See MPEP § 2143 (D)
Consider Claim 34:
	Hicks in view of Chirakan in view of Toney in view of Yamazaki in view of Tan in view of Rosenblatt discloses the computer-implemented method of claim 32, wherein the operations further comprise: storing the scan data in memory when the communications network is not available; scheduling, at a future time slot, a time to determine whether the communications network is available; and determining whether the communications network is available in accordance with the scheduled time based on a fifth signal received from the communications interface. (Rosenblatt, [0168], [0187], [0174], “In a next step 220, the personal device 122 and the working device 120 may scan for available network communication channels 160, over which data may be transferred at a later time.”)

Claim Rejections - 35 USC § 103
Claims 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al. U.S. Patent Application Publication No. 2014/0249944 A1 in view of Chirakan et al. U.S. Patent Application Publication No. 2015/0193115 A1 in view of Toney et al. U.S. Patent Application Publication No. 2012/0249409 A1 in view of in view of Yamazaki U.S. Patent Application Publication No. 2015/0138699 A1 in view of Tan et al. U.S. Patent Application Publication No. 2011/0133934 A1 as applied to claim 21 above, and further in view of Metois et al. U.S. Patent Application Publication No. 2013/0329013 A1.

Consider Claim 35:
	Hicks in view of Chirakan in view of Toney in view of Yamazaki in view of Tan discloses the computer-implemented method of claim 32, wherein the device further comprises a depth camera for detecting objects depths in a field of view communicatively coupled to the one or more processors, (Chirakan, [0018], “In an example, the functions disclosed herein may be implemented by a system having multiple image capture devices, such as a retail store system having multiple cameras.  In this example, the multiple image capture devices may capture images or video of products and user gestures relative to the products.  The captured images or video may be used for implementing processes in accordance with embodiments disclosed herein.”)
	Hicks in view of Chirakan in view of Toney in view of Yamazaki in view of Tan however do not specify wherein the operations further comprise: detecting a dimensioning event based on a sixth signal received from the depth camera, the dimensioning event comprising a second gesture input different from the first gesture input; determining a first region proximate to the second gesture input based on a sixth signal received from the depth camera; determining an object associated with the first region; and determining a volume of the object.
	Metois however teaches that it was known to those having ordinary skill in the art before the effective filing date of the invention to use an imaging device for wherein the operations further comprise: detecting a dimensioning event based on a sixth signal received from the depth camera, the dimensioning event comprising a second gesture input different from the first gesture input; determining a first region proximate to the second gesture input based on a sixth signal received from the depth camera; determining an object associated with the first region; and determining a volume of the object. (Metois, [0108], [0114-0117], [0118], “FIG. 8 shows an exemplary output from the display of the device shown in FIGS. 7A and 7B.  The display shows the depth image acquired by the 3D, along with an overlay corresponded to outline of an object 200 of interest as determined using the techniques described here.  In some embodiments, the user may confirm the match between the overlay and the image, e.g., by pulling a trigger button, causing storage of dimension capture information for the object 200 in memory.”)
	Thus, (1) the prior art contained a “base” device (i.e. a wearable device including a depth camera) upon which the claimed invention can be seen as an “improvement;” (2) the prior art contained a known technique that is applicable to the base device (i.e. using a depth camera to generate and determine a dimension of an object within the image ); (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system (i.e. [0122] For the highly automated postal operators and courier companies, an enrollment device using the technology described herein may provide automated "front end" data collection, leveraging their existing investment in systems and technology.  For the low or non-automated strata of postal operators and courier companies, the enrollment device provides a low-cost automation solution for the capture and management of shipment related ).
	It is therefore respectfully submitted the claimed invention would have been obvious to a person of skill in the art to use the know technique as taught by Metois as this technique was known and one of ordinary skill in the art would have been capable of applying this known technique to the known device (i.e. wearable device as taught by Hicks in view of Chirakan in view of Toney in view of Yamazaki in view of Tan) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976), In re Nilssen, 851 F.2d 1401, 7 USPQ2d 1500 (Fed. Cir. 1988). See MPEP § 2143 (D)
Consider Claim 36:
	Hicks in view of Chirakan in view of Toney in view of Yamazaki in view of Tan in view of Metois discloses the computer-implemented method of claim 35, wherein the operations further comprise: determining a location of an invisible vertex of the object not detected by the depth camera, wherein the location of the invisible vertex is based on an assumed symmetry of the object, and wherein the volume is further based on the location of the invisible vertex. (Metois, [0008], “In one aspect, a method of determining dimension information indicative of the dimensions of an object is disclosed, the method including: receiving a depth image of the object; and processing the depth information.  The processing includes: determining a region of interest (ROI) in the image corresponding to a corner of the object; generating local normal information indicative of local normals corresponding to points in the image; generating, based at least in part on the ROI and the local normal information, object face information indicative of an association of points in the image with faces of the object; and determining the dimension information based at least in part on the object face information.”)
Consider Claim 37:
Hicks in view of Chirakan in view of Toney in view of Yamazaki in view of Tan in view of Metois discloses the computer-implemented method of claim 35, wherein determining an object associated with the first region further comprises: applying an edge detection filter to the sixth signal received from the depth camera; and determining whether the object comprises a second region adjacent to the first region based on a comparison of a depth of a pixel within the second region to a pixel depth of the first region; wherein the volume of the object is further based on the second region. (Metois, [0104], [0099], “In some embodiments, information determined using the conventional camera may be used to verify or refine dimension information generated using the depth camera.  For example, in some applications, a depth image may be relatively noisy.  In some such cases, once an object has been identified and dimensioned using the noisy depth image, this information may be used to identify the corresponding object in the less noisy conventional camera image (e.g., using information regarding the relative orientations of the two cameras).  Any suitable machine vision techniques (e.g., edge detection techniques) may then be applied to the object in the conventional image to provide supplementary information regarding the object (e.g., a refined or higher precision estimate of one or more of the object's dimensions).”)

Claim Rejections - 35 USC § 103
Claims 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al. U.S. Patent Application Publication No. 2014/0249944 A1 in view of Chirakan et al. U.S. Patent Application Publication No. 2015/0193115 A1 in view of Toney et al. U.S. Patent Application Publication No. 2012/0249409 A1 in view of in view of Yamazaki U.S. Patent Application Publication No. 2015/0138699 A1 in view of Tan et al. U.S. Patent Application Publication No. 2011/0133934 A1 as applied to claim 21  Jung et al. U.S. Patent Application Publication No. 2009/0324138 A1.

Consider Claim 38:
	Hicks in view of Chirakan in view of Toney in view of Yamazaki in view of Tan discloses the computer-implemented method of claim 32, however do not specify wherein the device further comprises a projector and a communications interface communicatively connected to the one or more processors, and however does not specify wherein the operations further comprise: detecting a signature event based on a seventh signal received from the depth camera, the signature event comprising a second gesture input performed in proximity to a signature surface, the second input different from the first gesture input; providing the seventh signal to the projector to project a signature interface onto the signature surface; capturing a signature provided to the signature interface based on a seventh signal received from the depth camera; processing the signature to generate signature information; and providing the signature information to a computing system over the communications network via the communications interface.
	Jung however teaches a known technique and that it was known to those having ordinary skill in the art before the effective filing date of the invention wherein the device comprises a projector and a communications interface communicatively connected to the one or more processors, and wherein the operations further comprise: (Jung, [0071], “In some embodiments, system 100 may include one or more sensors 156.  In some embodiments, system 100 may include one or more sensor interface modules 158.  In some embodiments, system 100 may include one or more projection control units 162.  In some embodiments, system 100 may include one or more projectors 164.  In some embodiments, system 100 may include one or more projectors 164 that are configured to project in coordination with one or more other projectors 164.  In some embodiments, system 100 may include one or more projection interface modules 160.  In some embodiments, system 100 may include one or more image capture projection surfaces 166.  In some embodiments, system 100 may be configured to communicate with one or more communications networks 128.”) 
	detecting a signature event based on a seventh signal received from the depth camera, the signature event comprising a second gesture input performed in proximity to a signature surface, the second input different from the first gesture input; providing the seventh signal to the projector to project a signature interface onto the signature surface; capturing a signature provided to the signature interface based on a seventh signal received from the depth camera; processing the signature to generate signature information; and providing the signature information to a computing system over the communications network via the communications interface. (Jung, [0133], [0141], [0164], “For example, in some embodiments, a projection surface control unit may communicate a captured image of a receipt and signature from a checkout writing surface in the course of a consumer purchase from a merchant.”) (Jung, [0141], [0164-0165], “For example, in some embodiments, a projection surface control unit may communicate a captured image of a receipt and signature from a checkout writing surface in the course of a consumer purchase from a merchant.”)
	Thus, (1) the prior art contained a “base” device (i.e. a wearable device including a depth camera) upon which the claimed invention can be seen as an “improvement;” (2) the prior art contained a known technique that is applicable to the base device (i.e. using a depth camera to generate and determine a dimension of an object within the image ); (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved 
	It is therefore respectfully submitted the claimed invention would have been obvious to a person of skill in the art to use the known technique as taught by Jung as this technique was known and one of ordinary skill in the art would have been capable of applying this known technique to the known device (i.e. wearable device as taught by Hicks in view of Chirakan in view of Toney in view of Yamazaki in view of Tan) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976), In re Nilssen, 851 F.2d 1401, 7 USPQ2d 1500 (Fed. Cir. 1988). See MPEP § 2143 (D)
Claim Rejections - 35 USC § 103
Claims 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al. U.S. Patent Application Publication No. 2014/0249944 A1 in view of Chirakan et al. U.S. Patent Application Publication No. 2015/0193115 A1 in view of Toney et al. U.S. Patent Application Publication No. 2012/0249409 A1 in view of in view of Yamazaki U.S. Patent Application Publication No. 2015/0138699 A1 in view of Tan et al. U.S. Patent Application Publication No. 2011/0133934 A1 as applied to claim 21 above, and further in view of Book et al. U.S. Patent Application Publication No. 2013/0346168 A1.

Consider Claim 39:
	Hicks in view of Chirakan in view of Toney in view of Yamazaki in view of Tan discloses the computer-implemented method of claim 32, however do not specify wherein the device further comprises a GPS receiver communicatively connected to the 
	Book however teaches it was known to those having ordinary skill in the art before the effective filing date of the invention to provide further comprises a GPS receiver communicatively connected to the one or more processors, and wherein the operations further comprise: receiving user credential information associated with a user, the credential information including a unique identifier for the user; determining at least one of a time restriction or a place restriction for the user based on the unique identifier; comparing a current device time and a current device location to the at least one of a time restriction or place restriction, the current device location based on an eight signal received from the GPS receiver; and disabling at least function of the device based on the comparison. (Book, [0276] As an example, the Application Control Agent is capable of performing some or all of the following policy management functions: Send a notification to the parent if certain actions are performed, for example, the calling of a particular number; Scan email and MMS attachments and send notification to the parent regarding the attachment; Identify software running on the child's mobile phone; Enable time-of-day restrictions for software applications; Block or enable communications with certain users or groups based on time-of-day restrictions; Block or enable email and MMS attachments based on users or groups; Block or enable individual software applications from running on the child's mobile phone; Block or enable groups of software applications from running on the child's mobile phone using "blacklist" and "whitelist" methodology; Block software applications based on particular system calls or function calls; Configure and associate connections that each software application is allowed to utilize; Block the use of the mobile phone camera; Emergency lock down of mobile phone connectivity and installation activity, for example in the event of a virus or hacker attack; Backup and restoring applications and data on the mobile phone; Provides Anti-Theft and Identify Protection by locking the mobile phone, wiping the contents to prevent identity theft, and locating the phone through network triangulation and/or an internal GPS device in the mobile phone; Training mode for pre-configuring application rights during initial setup of the mobile phone; and Communication Control to block unwanted voice and text communication from specified sources.”)
	Thus, (1) the prior art contained a “base” device (i.e. a wearable device including a depth camera) upon which the claimed invention can be seen as an “improvement;” (2) the prior art contained a known technique that is applicable to the base device (i.e. identifying a device and utilizing GPS to perform time and/or place restrictions ); (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system (i.e. The policies allow the parent to monitor and control the child's mobile phone to prevent inappropriate use of the mobile phone. Book [0275]); and (4) additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (i.e. The entire reference of Book is relevant for its teachings related to access and restrictions.).
	It is therefore respectfully submitted the claimed invention would have been obvious to a person of skill in the art to use the identifying a device and utilizing GPS to perform time and/or place restrictions technique as taught by Book as this technique was known and one of ordinary skill in the art would have been capable of applying this known technique to the known device (i.e. a wearable device including a depth camera as taught by Hicks in view of Chirakan in view of Toney in view of Yamazaki in view of Tan) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976), In re Nilssen, 851 F.2d 1401, 7 USPQ2d 1500 (Fed. Cir. 1988). See MPEP § 2143 (D)

Claim Rejections - 35 USC § 103
Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al. U.S. Patent Application Publication No. 2014/0249944 A1 in view of Chirakan et al. U.S. Patent Application Publication No. 2015/0193115 A1 in view of Toney et al. U.S. Patent Application Publication No. 2012/0249409 A1 in view of in view of Yamazaki U.S. Patent Application Publication No. 2015/0138699 A1 in view of Tan et al. U.S. Patent Application Publication No. 2011/0133934 A1 as applied to claim 21 above, and further in view of Turbovich U.S. Patent Application Publication No. 2012/0223143 A1 hereinafter Turbovich.

Consider Claim 40:
	Hicks in view of Chirakan in view of Toney in view of Yamazaki in view of Tan discloses the computer-implemented method of claim 32, wherein the device further includes a battery, and wherein the operations further comprise delivering electrical power to the battery from at least one of: a vibration-powered generator for converting device movement into electrical energy; or a photoelectric surface placed on a front panel of the device.
	Turbovich however teaches that it was known to those having ordinary skill in the art before the effective filing date of the invention to have a wearable device for scanning objects and teaches a known technique of including a battery, and wherein the  (Turbovich, [0115], “In order to reduce the amount of recharging needed, a small movement based power generator may be used.  Piezoelectric elements or other inertia based systems may be used.  Likewise, other forms of energy, say those based on characteristics or conditions of the hand or other relevant body parts such as thermo-electric energy may be used.  Alternatively, a solar panel may be used, or any other form of alternative energy that may be suitable.  In general the scanner may be designed to use sources of energy available at the point of use.  The scanner may be operated by one source of energy or more than one, simultaneously or not.  The size of the battery and the frequency of recharging are thus reduced and the reader is more environmentally friendly.”)
	Thus, (1) the prior art contained a “base” device (i.e. a wearable device with a known technique of capturing a gesture of user to determine an barcode area for scanning) upon which the claimed invention can be seen as an “improvement;” (2) the prior art contained a known technique that is applicable to the base device (i.e. providing an battery to the user upon a successful barcode scan ); (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system (i.e. giving the user an audible feedback thus allowing the user to confirm a successful scan simply by hearing the audible feedback).
	It is therefore respectfully submitted the claimed invention would have been obvious to a person of skill in the art to use the audible feedback technique as taught by Turbovich as this technique was known and one of ordinary skill in the art would have been capable of applying this known technique to the known device (i.e. a wearable device with a known technique of capturing a gesture of user to determine an barcode area for Hicks in view of Chirakan in view of Toney in view of Yamazaki in view of Tan) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976), In re Nilssen, 851 F.2d 1401, 7 USPQ2d 1500 (Fed. Cir. 1988). See MPEP § 2143 (D)

Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record prior to amending the claims.
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application. Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST. Please Note: The Examiner is a full time hotelling examiner outside of the 50 mile radius and is not available for in-person interviews.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/           Primary Examiner, Art Unit 2626